DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-07-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 12-17-21.
Claims 1, 17 and 20 are amended.
Claims 21-22 are added.
Claims 7, 10 and 15 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the withdrawn claims 7, 10 and 15 for allowing the case.

For Claims 7, 10 and 15:
7. (Canceled)
10. (Canceled)
15. (Canceled)

Allowable Subject Matter	
Claims 1-6, 8-9, 11-14 and 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-6, 8-9, 11-14, 16-19 and 21 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a wiring board including a conductor unit electrically connected to the electronic device and an insulation unit configured to support the conductor unit, unit; a cover unit covering the substrate; and an adhesive member being in contact with the substrate and the cover unit, wherein a chamber comprises the substrate, the cover unit and the adhesive member, wherein the substrate includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface, wherein the substrate further includes a first portion located between the first region and the second region and a second portion having a thickness smaller than a thickness of the first portion, wherein the insulation unit of the wiring board 
Claims 20 and 22 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 20 in combination as claimed, including:
a wiring board including a conductor unit electrically connected to the electronic device and an insulation unit configured to support the conductor unit, unit; a cover unit covering the substrate; and an adhesive member being in contact with the substrate and the cover unit, wherein a chamber comprises the substrate, the cover unit and the adhesive member, wherein the substrate includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface, wherein the substrate further includes a first portion located between the first region and the second region and a second portion having a thickness smaller than a thickness of the first portion, wherein the insulation unit of the wiring board is located between a virtual plane surface and the second portion, wherein the virtual plane surface is located between the first region and the second region- and in a direction perpendicular to the second region, wherein the virtual plane surface is parallel to the first region, and wherein an orthographic projection of 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 20 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170048977-A1 US-20160128181-A1 US-20150062456-A1 US-20130258263-A1 US-20070275488-A1 US-20060108683-A1 US-20180356917-A1 US-20180315952-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848